 TEXAS INSTRUMENTS INCORPORATEDTexas Instruments Incorporated and InternationalUnion of Electrical, Radio and Machine Workers,AFL-CIO. Case 1-CA-13191January 15, 1980SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn May 16, 1978, the Board issued its Decision andOrder in the above-entitled proceeding.' Therein, theBoard, in agreement with the Administrative LawJudge, found that Respondent (also referred to hereinas TI) had engaged in certain unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of theAct by discharging six employees who, while engagedin organizational leafleting, knowingly distributedmaterial which contained classified wage survey infor-mation, including Respondent's competitors' wagerates, in violation of one of Respondent's securityrules.' In so finding, the Administrative Law Judgerefused to equate the above-released wage data withany military or commercial secrets whose disclosurecould injure or destroy Respondent's business. Fur-ther, the Administrative Law Judge found that, by soclosely connecting its own wage rates to the wagesurvey's results, Respondent had in effect incorporat-ed the other companies' wage scales into its own andtherefore Respondent could place no "greater restric-tion on the discussion or disclosure of other employ-ers' wages than it ...[could] place on the discussionof its own wages." Finally, the Administrative LawJudge rejected Respondent's assertion that the em-ployees were genuinely discharged for violation of TI'ssecurity rule and found the terminations to be motiva-ted by the intent to discourage the employees' protect-ed concerted activity. The Board also adopted theAdministrative Law Judge's finding that another ofRespondent's rules, prohibiting employees from dis-cussing its own wage schedules with nonemployees,substantially interfered with the employees' organiza-tional efforts and therefore violated Section 8(a)(1) ofthe Act.' 236 NLRB 68.: The pertinent rule appears in Respondent's handbook in the followingform:The following major infractions may be considered grounds for termina-tion: ... Disclosure of classified material to unauthorized persons.Texas Instruments Incorporated v. N.L.R.B.. 599 F.2d 1067 (Ist Cir.1979).' In fn. 3 of its decision, the court noted that the Board adopted theAdministrative Law Judge's Decision with no elaboration on what the courtviewed as the deficiencies in his Decision.' In its decision the court suggests that, if alternative means of acquiring the247 NLRB No. 37Thereafter, Respondent filed a petition for review ofthe Board's May 16, 1978, Order before the UnitedStates Court of Appeals for the First Circuit, and theBoard filed a cross-petition seeking enforcement of itsOrder. On June 4, 1979, the court issued its opinion'enforcing the Board's Order with regard to its findingthat Respondent violated Section 8(a)(1) of the Act byprohibiting its employees from discussing its ownwage scales. The court, however, set aside the Board'sOrder as to the 8(a)(3) and (1) violations based on thedischarges, and remanded the case to the Board forfurther proceedings in accordance with its opinion.The court noted that the Administrative Law Judgefailed to cite any case authority in support of hisdecision on the merits of the discharge issue and toinclude an "analytical framework" in determining thatthe discharges were violative of the Act.' Further, thecourt agreed with Board precedent stating that, if therule requiring a discharge for dissemination of classi-fied material such as the wage survey data herein isheld to be invalid, a termination based on such a rulewould violate Section 8(a)(3) of the Act. In the court'sview, however, the issue of the validity of this rule hadnever been determined. Such a determination, involv-ing a balancing analysis between the employees'Section 7 rights and the business justification for theEmployer's rule which adversely affects those rightswas seen by the court as being the responsibility of theBoard and being mandated by the situation herein.The court directed, without predicting the outcome,that "the Board must focus on the issues of thevalidity of the rule invoked by the company to justifythe discharges, just as it did in Jeannette Corp. v.N.L.R.B., 532 F.2d 916 (3d Cir. 1976)."' (599 F.2d at1073.) Moreover, the court stated that only if theabove evaluation results in a finding that the rule isvalid would it be necessary for an assessment of themotive behind the discharges to be undertaken,according to the principles set out in N.L.R.B. v.Eastern Smelting and Refining Corp., 598 F.2d 666(Ist Cir. 1979).Thereafter, the Board accepted the remand and byletter dated July 25, 1979, invited the parties to submitstatements of position with respect to the issue raisedby the court's remand. The Charging Party, thesurvey data were available, the Employer would not have to permitdistribution of the classified information. However, the record does notestablish that other means were "readily available" to the employees here toacquire the same or similar data and, indeed, Respondent's position here isbased largely on the premise that such information was intended by it and theparticipating companies to remain confidential. Moreover, if the informationcontained in the wage survey is accessible, either from the participatingcompanies or from the unions which have contracts with some of thesecompanies, Respondent's claim that the data is confidential and cannot bedistributed is a weak one. Respondent's business justification of confidentialitywill be considered in our discussion, infra.253 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Counsel, and Respondent all filed suchstatements.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Respondent Texas Instruments Incorporated isengaged in the manufacture and sale of electronicproducts, in part defense-related, at its Attleboro,Massachusetts, plant of 5,000 employees, the onlyfacility of its many locations which is involved in theinstant case. None of the plant's employees is repre-sented by a labor organization, but a group ofapproximately 10 employees, known as the UnionOrganizing Committee, has engaged in organizationalactivities in the past 3 years to induce employees toaffiliate with the International Union of Electrical,Radio and Machine Workers (IUE). While TI isstrongly opposed to unionization of its plants, prior tothis case it had not been found to have committed anyunfair labor practices; further, the above-mentionedwell-known union advocates have all received goodratings on performance reviews, with at least onebeing given a promotion.Because of the nature of its business, TI maintainsan internal security system to protect its proprietaryinformation, classifying its data as either "TI StrictlyPrivate" or "TI Internal Data." The first categorycontains the more confidential documents whoserelease within the Company is on a "need to know"basis limited to those workers who require theinformation in their jobs, and whose deliberate disse-mination results in immediate discharge.6During theapproximately 20 years that this security system hasbeen in effect, Respondent has consistently appliedthis sanction in the five cases where it had been proventhat such classified information was revealed. How-ever, none of these instances involved the disclosure ofwage information. Further, the record also disclosed,as found by the Administrative Law Judge, thatcertain portions of the wage survey had previouslybeen released to employees by Respondent itself, butapparently only on a selective basis, most favorable tothe interests of Respondent.The released information with which we are con-cerned herein involves wage survey analysis sheets' Respondent's second category of classification, "TI Internal Data,"permits disclosure of such information within the confines o TI, but prohibitsdissemination of such material outside the Company without prior authoriza-tion. As stated above, Respondent's practice of stamping its own wage scalesas "TI Internal Data" was found by the Board to be violative of Sec. 8(a)(l) ofthe Act, which finding was enforced by the court.'The leaflets read in part as follows:Let's organize and fight for a guaranteed raise. Let's take a look at howthe Company figures out the raises. They do a survey of what othercompany's [sic in the area are paying for similar jobs. The key thingfor setting the wages in this area is what the union shops are getting.classified by Respondent as "TI Strictly Private." Theorigin of this information is as follows: In order todetermine its wage scales and pay increases and tomaintain competitive salaries, Respondent relies pri-marily on an area wage survey it conducts amongother union and nonunion companies in the Attleboroarea performing substantially the same work asRespondent. Respondent's solicitation of this wagedata from its competitors, including the number ofemployees in each job category, and the minimum,maximum, and average rates of pay, is accompaniedby a promise that the information obtained will bekept confidential. After receipt of the data by Respon-dent, it is set out in wage analysis sheets listing thecompanies by name in rank order with the highestpaying company at the top. TI utilizes those sheets tocompute its wage increases, and also sends theseresults to the participating companies with the excep-tion that these transmitted results are less detailed andidentify the companies only by code letter. Thecompanies are then informed only of their own letterand that of TI. These results are also accompanied bya reminder to the competitors that the data therein hasbeen submitted in confidence. Record testimony doesreveal that the participating companies are alsoinformed that they can share such information amongthemselves, if they so desire.The events which led up to the discharges hereinbegan in April 1977, when a copy of TI's wage surveyanalysis sheets was received by the Union OrganizingCommittee from an unknown source. The committeethen decided to include in a leaflet exact reproductionsof two of the sheets, comparing the rates of two jobclassifications, a grade 2-3 toolmaker and a grade 10benchworker, at TI and the other named companiesinvolved in the survey. In reproducing this data, the"Strictly Private" stamp was intentionally omitted.Thereafter, on May 25, 1977, the above leaflets weredistributed' in the morning. Subsequent to its owndiscovery of the disclosure, TI was contacted by twoof the companies who had participated in the surveywho expressed their concern about the disclosure andthe possible consequences thereof.' That afternoon,during another session of handbilling, the distributorswere warned to discontinue their leafleting because ofthe classified nature of the information containedTake G.E., for example doing the same work we're doing but makingwell over $1.00 more per hour, because workers there have struggled overthe years through their union for a decent wage. If it wasn't for theseorganized places paying better wages to bring the average up, we'd bedown there with Balfours. .... So it's the struggle of our fellow workersin unions that keep our wages where they are.Shortly after the leaflets' distribution, Respondent conducted a survey togauge the participating companies' reactions to the disclosure of their wageinformation. Of the 22 companies questioned, 2 indicated there would be aprobable loss of future data exchange, 2 stated future data excha:nge would bedoubtful, and 18 said the disclosures would have no effect on their futureparticipation in the survey.254 TEXAS INSTRUMENTS INCORPORATEDtherein. Despite these and renewed warnings, on themorning of May 26, 1977, the six employees resumedtheir activity. That afternoon Respondent interviewedand then suspended the employees involved. Subse-quently, on June 5, 1977, the six employees weredischarged for willfully disseminating classified mate-rials in violation of the Company's rule.The question now before the Board is whether ornot Respondent's rule requiring the discharge of anyindividual who discloses classified material to unau-thorized persons is valid. If the answer to this inquiryis in the negative, as stated by the court, the dischargesbased on this rule will constitute violations of the Act.On the other hand, if analysis reveals that the rule isvalid, further assessment of Tl's motivation for thedischarges must be undertaken.As directed by the court, the test by which thevalidity of the above rule must be measured is set outin Jeannette Corporation, supra, and has three steps.'First, we must determine whether or not the securityrule herein adversely affects the employees' protectedrights. If this is established, the second step requiresthe Board to find that Respondent fulfilled its burdenof proving that there were "legitimate and substantialbusiness justifications"'°for instituting the rule" andapplying it in the instant case. In the event of such afinding, the final step involves balancing the diminu-tion of the employees' Section 7 rights as the result ofthe rule herein against Respondent's interests beingprotected by this rule.Following this analytical framework, we must firstdecide if the employees, while leafleting, were engagedin protected concerted activity. The Supreme Courthas stated that the employees' Section 7 right of self-organization is dependent upon the exchange ofinformation about the benefits and the drawbacks tosuch organization." The Third Circuit, in JeannetteCorporation, recognized in particular the importanceof the interchange of facts about wage data in thiscontext in stating that "[i]t is obvious that higherwages are a frequent objective of organizationalactivity, and discussions about wages are necessary tofurther that goal."" There can therefore be no doubtin our view that the employees were engaged inprotected concerted activity by distributing handbillscontaining excerpts from the Company's wage areasurvey. It is clear that the employees, by engaging insuch activity, were encouraging collective action toimprove wages. This is evident from the wording ofthe leaflet, set out above, which indicates that the' Jeannette Corp. v. N. LR.B.. 532 F.2d at 918.' Id. at 918, citing N.LR.B. v. Fleetwood Trailer Co., Inc.. 389 U.S. 375,378 (1967). and N.LR.B. v. Jemco. Inc. 465 F.2d 1148, 1152, n. 7 (6th Cir.1972)." It is not claimed. and we do not find, that the rule herein was illegallypromulgated.objective of the members of the committee in disclos-ing the confidential wage data was to enforce theirargument that only by means of a union could higherwages be assured. The wage information involvedherein falls within the principles set out in theaforementioned cases as being the type of datanecessary to employees for making an informeddecision about unionization. Therefore, as we find thehandbilling herein constituted protected concertedactivity, the discharges, based on Respondent's rule,by penalizing the employees for asserting their statuto-ry rights, interfered with those rights and tended toinhibit the protected activity.The next step in our analysis involves a review ofTI's business justifications for its rule. This is not acase of a lack of evidence tending to justify the rule,such as the situation in Jeannette Corporation. On thecontrary, because of the highly technical and defense-related material it handles, Respondent has in generalshown that it has seriotis security interests which itjustifiably is seeking to protect. In view of thesegenuine security needs, and the fact that there is noevidence or claim that the rule was unlawfullypromulgated, Respondent's rule, on its face, appearsto be valid. However, we must consider the applica-tion of the rule to the employees' conduct herein inorder to obtain a true reading regarding its validity.In its statement of position, Respondent sets forthits reasons for classifying its wage survey informationas "TI Strictly Private." These are: (1) its assurancesof confidentiality to the participating companies inresponse to their demands for privacy; (2) the conse-quent loss of face in the business community resultingfrom its failure to keep those promises; (3) thecompetitive harm ensuing from the disclosure of thisdetailed information; and (4) Respondent's use of thisdata to determine its internal wage schedule. A closeexamination of Respondent's business justifications forapplying its rule to the employees' organizationalactivities herein is now necessary.Respondent's contention that the employers in-volved in the survey requested that the information bekept confidential is not supported by the record, but itis true that TI voluntarily pledged to guard theprivacy of the wage data submitted. Such an unsolicit-ed promise of confidentiality regarding area wagesurveys has been held by the Board and the courts tobe insufficient to act as a waiver of an employer'sresponsibility under the Act to bargain in good faithwith a union." While these findings have been in thedifferent context of a bargaining relationship, the' N.L.R.B. v. Babcock Wilcox Ca. 351 U.S. 105, 113 (1956)" 532 F.2d at 918." See, e.g., General Electric Co. v. N. LR.B. 466 F.2d 1177, 1185 (6th Cir.1972), enfg. General Electric Company., 184 NLRH 407 (1970); 188 NLRB911 (1971): 188 NLRB 919 (1971); 188 NLRB 920 (1971); 192 NLRB 68(1971).255 DECISIONS OF NATIONAL LABOR RELATIONS BOARDholding that such wage information collected by anemployer based on its voluntary pledge of confiden-tiality is not confidential per se is applicable to theinstant case. Thus, we find that Respondent's classifi-cation of this data as "TI Strictly Private" does notautomatically cloak it with such status. Further,despite Respondent's expressed concern, there is littleevidence that the breach of this pledge by its employ-ees resulted in damage to TI's reputation in view of asurvey of area employers taken by TI shortly after thehandbilling incident. The results indicated that 18companies stated that the distribution in questionwould have no effect on their future participation inthe area wage survey, while only 4 expressed anypossible reluctance to exchanging future wage datawith TI.Respondent's third justification of competitive harmfor applying its security rule as the basis of thedischarges herein is also not supported by the recordevidence. The court on review itself, in part, rejectedthis argument on the rule in question here in findingRespondent's rule barring TI employees from discuss-ing TI's own wage schedule with outsiders to beviolative of Section 8(a)(1) of the Act. The court statedthat Respondent's justification for that rule, "thatpublic knowledge of its wage rates would assistcompetitors to figure out its costs and raid itsemployees ...[,] is utterly deflated by the fact thatTI, in mounting its annual wage survey, gives out itsown wage data to every one of its competitors within a25 mile radius."" Further, while it is true that theresults of the area wage survey, which are sent toparticipating companies and which they can sharewith each other, are less detailed than the excerptedanalysis sheets in the distributed leaflet, contrary toTI's assertion, it would be difficult for any competitorto utilize the limited information divulged by thehandout to TI's disadvantage. That is at least in partbecause it would be impossible to compute TI'sproduct costs from the wage information revealed inthe handbill concerning only two classifications.Finally, Respondent argues for the confidentiality ofthe data based on the fact that it utilizes this wagedata to determine the salaries it will pay its ownemployees. While Respondent correctly argues thatBoard precedent supports the protection of an employ-er's private and confidential information,'" this prece-dent does not preclude finding that this reason is" 599 F.2d at 1073-74." See, e.g., Ridgely Manufacturming. Co.. Inc.. 207 NLRB 193 (1973): FirstData Resources, Inc.. 241 NLRB 713 (1979).insufficient business justification for Respondent'sapplication of the rule here in view of the holding inGeneral Electric Company, supra. discussed above.That is, this type of information (area wage surveys) isnot automatically entitled to be withheld as confiden-tial documents, especially when Respondent relies onthem to determine its own wage rates. Moreover, TIitself breached the integrity of that alleged confiden-tiality by releasing similar information to its partici-pating employers, and in selectively disclosing to itsemployees portions of its survey to support its positionof a competitive wage scale. Thus, none of the abovereasons advanced by Respondent qualifies as sufficientbusiness justification to validate the rule as appliedherein. In view of this, and the fact that, as statedabove, the employees were engaged in protectedconcerted activity when they distributed the leaflets inviolation of Respondent's rule, the analysis undertak-en herein requires striking the balance in favor of theemployees in exercising their Section 7 rights asopposed to the interest of the employer in enforcing itsrule. In addition, considering our conclusion that therule is not valid as applied, we need not reach thequestion of Respondent's motivation for the dis-charges.Accordingly, on the basis of the discussion above,including the parties' statements of position, and theentire record in the case, we conclude that Respon-dent's rule requiring summary termination of employ-ees who willfully disclose classified material to unau-thorized persons, as applied to the employees hereinwho distributed leaflets containing classified wagesurvey information, resulting in their discharge, isinvalid and violated Section 8(a)(l) of the Act.Therefore, we find that the six discharges based onthis invalidly applied rule are also illegal, and inviolation of Section 8(a)(3) and (1) of the Act.Accordingly, we reaffirm our original Decision andOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby affirms as its Order the Orderheretofore entered in this proceeding on May 16, 1978,reported at 236 NLRB 68.256